Citation Nr: 0307783	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  97-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for an award of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
idiopathic cardiomyopathy disability.


REPRESENTATION

Appellant represented by:	Richard C. Blower, Attorney


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from November 1988 to October 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1995 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which granted service connection 
for idiopathic cardiomyopathy and assigned a 30 percent 
rating, effective from October 1994.  In October 1995, the 
veteran filed a claim for total disability based upon 
individual unemployability (TDIU).  By rating decision of 
June 1996, the RO denied the claim for TDIU.  The veteran 
timely perfected appeals on the issues of an increased rating 
for idiopathic cardiomyopathy and entitlement to a TDIU.

When first before the Board in February 1998, the case was 
remanded for further development and re-assessment of the 
service-connected disability consistent with the revised 
rating criteria for cardiovascular diseases under diagnostic 
codes 7000,  7020, effective from January 12, 1998.  

On return to the Board in September 2002, the Board denied an 
increased rating greater than 30 percent for the veteran's 
service-connected idiopathic cardiomyopathy for the period 
prior to January 12, 1998, and increased the rating to 60 
percent, from the effective date of the revised regulations 
for rating of the service-connected idiopathic 
cardiomyopathy, January 12, 1998.  The Board remanded the 
issue of entitlement to a TDIU.

In an October 2002 rating decision, the RO granted 
entitlement to a TDIU based upon the service-connected 
idiopathic cardiomyopathy, effective from January 12, 1998.  
The veteran has disagreed with the effective date of the TDIU 
grant, and the case has been returned to the Board for 
adjudication.




FINDINGS OF FACT

1.	On October 31, 1995, the veteran's claim for a TDIU 
rating was received at the RO.  A formal claim, VA Form 
21-8940 was filed in December 1995.

2.	In a June 1996 rating decision, the RO denied the 
veteran's claim for a TDIU.  The veteran appealed.

3.	In a September 2002 decision, the Board increased the 
rating from 30 percent to 60 percent for the service-
connected idiopathic cardiomyopathy, pursuant to the 
revised rating criteria for cardiovascular diseases, 
codified at 38 C.F.R. 4.104, Diagnostic Code 7000, 7020, 
effective from January 12, 1998.

4.	In an October 2002 rating decision, the RO granted a 
TDIU rating, effective from January 12, 1998.

5.	It is not factually ascertainable from the evidence of 
record, that the veteran's service-connected idiopathic 
cardiomyopathy prevented him from engaging in 
substantially gainful employment compatible with his 
education and work experience, prior to January 12, 
1998.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than January 12, 1998, for an award of a total disability 
rating based on individual unemployability due to a service-
connected disability, have not been met. 38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.340, 3.341, 3.400, 
4.16, 4.19 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, the VCAA redefines the obligations of VA with 
respect to the duties to notify and assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.

The Board is satisfied that all relevant facts have been 
sufficiently developed, and no further assistance to the 
veteran is required to comply with the duty to notify and 
assist as mandated by the VCAA.  First, with regard to VA's 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, the record shows 
that by rating decisions, as well as in the statements of the 
case, supplemental statements of the case, and various 
correspondence, VA informed the veteran of the evidence 
needed to support his claim.  Specifically, in the Board's 
remand dated in February 1998 and Remand and Decision dated 
in September 2002, he was notified of the need to provide 
releases and to identify any additional sources of 
outstanding medical treatment records.  In a VCAA letter 
dated in March 2001, and other correspondence, the veteran 
was notified of the need to supply competent medical evidence 
to show that he is unemployable due to his service-connected 
idiopathic cardiomyopathy disability.  A July 2001 VCAA 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  The RO also 
notified the veteran of efforts VA would make to secure 
outstanding medical records of treatment.  Thus the VCAA's 
notice requirements have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims. 38 U.S.C.A. § 
5103A.  In this regard, the RO requested and obtained all 
outstanding private and VA treatment records, and the veteran 
has not referenced any outstanding evidence that might aid in 
his claim.  The veteran has been afforded VA medical 
examinations as necessary for evaluation of his claim, and he 
and his representative have also been given ample opportunity 
to submit additional evidence and written argument.

Under the circumstances, the Board finds that the 
requirements of the remand have been met, and the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating the claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran was diagnosed with idiopathic cardiomyopathy in 
1992 while in service.  Service connection was granted 
effective from October 18, 1994, by a February 1995 RO rating 
action.  Only the salient records on the issue of 
unemployability prior to January 12, 1998, will be discussed 
below.

VA treatment notes of record from May1992 through January 
1998 show a history of dilated cardiomyopathy.  In VA 
outpatient treatment notes from October 1994 to March 1995, 
the veteran presented with idiopathic cardiomyopathy of 
unknown etiology, complaints of chest pains occurring with or 
without strenuous activity, syncopal episodes, dyspnea, and 
shortness of breath.  The veteran denied any palpitations or 
dizziness.  There was evidence of paroxysmal nocturnal 
dyspnea.  There was no evidence of congestive heart failure, 
elevated blood pressure, or cardiac arrhythmias, and no 
severe symptoms were noted.
On July 1995 VA examination, the lung x-rays were clear with 
no evidence of focal infiltrate or congestive heart failure. 
The heart was not enlarged. Diagnostic impression was angina 
probably secondary to cardiomyopathy.
August 1995 VA emergency outpatient progress notes show 
complaints of sharp, substernal pain radiating down the left 
arm, occurring mostly in the evenings for a few episodes a 
night, and relieved with nitroglycerin. The veteran was seen 
on two more occasions that month for chest pain which came 
and went, lasting about 5-10 minutes. The examiner noted a 
diagnosis of dilated cardiomyopathy without coronary artery 
disease (CAD), maintained on medications by the cardiology 
clinic.

September 1995 VA compensation and pension examination showed 
complaints of recurrent chest pains caused by some mild form 
of exertion. On complete cardiac workup, catheterization, 
electrocardiograms and transesophageal echocardiogram, his 
blood pressure was 120/80. There was mild left ventricular 
apical hypokinesis with overall preserved left ventricular 
systolic function. There was no evidence of pulmonary 
hypertension or intracardiac shunt. Coronary circulation 
appeared normal. The examiner noted that an August 1995 ECG 
showed abnormalities including nonspecific T wave 
abnormalities in anterior leads; past ECGs showed poor 
precordial R wave progression; and chest x-ray of June 1995 
showed no cardiac enlargement. Diagnosis was dilated 
cardiomyopathy with recurrent chest pain, possibly of viral 
etiology.

In an October 1995 statement, the veteran claimed total 
disability due to individual unemployability. In a December 
1995, VA form number 21-8940, he asserted that beginning in 
September 1995, his cardiac disability affected his full time 
employment. He was shown to have a high school education, and 
indicated several places of employment, stating he was fired 
from two because of his disability. He also reported doing 
temporary work because he would pass out on a job and would 
be fired. He reported being unable to maintain steady 
employment since 1992 because of illness.

March 1996 to April 1996 reports of employment verification 
obtained from employers show that the veteran left for 
varying reasons. Leaving due to a disability was not one of 
the reasons listed by any employer who responded to the RO's 
requests for employment verification and information. By 
rating decision of April 1996, the RO denied the veteran's 
TDIU claim.

VA progress notes from September to October 1996 show 
complaints of intermittent chest pain, with one episode of 
syncope. In February 1997, a stress test was ordered, and the 
examiner noted that the veteran continues to have stable 
angina, and that his last catheterization in 1996 was normal. 
Heart rate was noted as normal, with no edema. In May 1997, 
there were several emergency visits with complaints of 
increasing chest pain relieved by nitroglycerin and rest.

June 1997 VA medical records show hospitalization for four 
days with complaints of chest pain and dizziness. Chest x- 
ray showed mild cardiac enlargement, and no evidence of acute 
failure. On echocardiography, the examiner noted a 
technically difficult 2D and Doppler study which demonstrated 
normal cardiac chamber dimensions and LV wall thickness with 
mild global hypokinesia. The estimated ejection fraction was 
50-55 percent. All valves were noted as pliable.

Later June 1997 admission shows evaluation of substernal 
pain. He underwent cardiology workup with cardiac 
catheterization, rule out myocardial infarction, and upper GI 
series to rule out peptic ulcer disease and reflux. On 
examination, serial electrocardiograms and cardiac enzymes 
were noted as negative for myocardial necrosis. Cardiac 
catheterization revealed a globally dilated left ventricle 
with decreased contractility and an ejection fraction of 38 
percent. There was no mitral regurgitation and the coronary 
arteries were noted to be normal.

Chest x-rays showed that the cardiac and mediastinal 
silhouette were normal with respect to size. There was no 
evidence of pulmonary mass, consolidation or pleural 
effusion. No bony abnormalities were identified. Coronary 
arteriogram was noted to be normal. Left ventriculogram 
showed enlarged chamber size, and EV distension was noted as 
moderate. Discharge diagnosis was atypical chest pain ruled 
out for myocardial infarction, dilated cardiomyopathy, hiatal 
hernia, hypertension and hyperlipidemia. The examiner 
concluded there was no acute cardiopulmonary disease. The 
veteran was discharged with no further chest pain and in 
stable condition.

In September 1997 VA outpatient notes, the examiner noted the 
veteran was going through a divorce, and complained of 
intermittent chest pains on the left anterior chest.  There 
was no radiation or shortness of breath, nausea or 
diaphoresis. ECG examination revealed normal sinus rhythm and 
early polarization.  There was no change from the prior ECG 
done in May 1997, except absent bradycardia.  The chest was 
clear.  Diagnostic impression was chest wall pain and 
analgesics were prescribed.

The veteran submitted statements, including those in October 
and December 1995 claims, asserting a TDIU from 1992, and 
alternatively, from September 1995 when he became unemployed.

In February 1998, the Board remanded the case for VA 
examination consistent with the newly amended regulations for 
rating of the cardiovascular system.  Although the veteran 
underwent VA examinations in June 1998, December 1999, 
December 2001, and submitted records of several 
hospitalizations for chest pain, these records are not 
relevant to the instant issue and will not be discussed 
herein.

Applicable Law and Regulations

Applicable regulations provide that the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  With regard to claims 
for increased compensation, the law also provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(1), (2).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more. If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In its June 1996 rating decision, the RO denied the veteran's 
claim for a TDIU on the basis that the service-connected 
idiopathic cardiomyopathy, then evaluated as 30 percent 
disabling, did not meet the schedular requirements for 
entitlement to individual unemployability, and he was not 
shown by the evidence as unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.  The RO also found that there were no 
exceptional factors or circumstances associated with the 
veteran's disablement to warrant referral for extraschedular 
consideration.

On appeal to the Board, a 60 percent rating was assigned 
effective from January 12, 1998.  In a subsequent October 
2002 rating action, the RO assigned a TDIU effective from the 
January 12, 1998.

The veteran contends that the award of a TDIU rating should 
be from 1992, the year in which he was separated from 
service; or from 1995, the year in which he filed his claim 
for a TDIU.  He has asserted that the severity of his 
service-connected idiopathic cardiomyopathy disability 
precluded employment from September 1995.  

As regards an effective date from 1992 separation from 
service, the Board recognizes that the veteran may raise an 
informal claim for a total rating for compensation purposes 
based on unemployability without filing a formal application 
for this benefit, if the evidence shows that he stated that 
he was unable to work due to his service-connected 
disabilities prior to the filing of his claim in October 
1995.  The record shows no such assertion of unemployability 
by the veteran prior to his October 1995 claim.

Applying the law and regulations to the case at hand, the 
Board observes that since the application for TDIU was 
received on October 31, 1995, an earlier effective date for 
the assignment of a TDIU may be granted only if it is 
factually ascertainable that an increase in the veteran's 
disability status occurred within the one year prior to 
October 1995, that is, from October 1994.  The Board finds 
that there is no such evidence in this case.  Rather, the 
record shows that the veteran was variously employed up 
through January 1995, when he stopped working.  There is no 
evidence that the veteran, though unemployed, was in fact 
unemployable during this time.

In this regard, the Board recognizes a letter dated in 
February 1995 from VA cardiologist Dr. Bryg, stating that the 
veteran was considered to be totally disabled, and his long 
term disability was unknown.  The veteran argues that this 
shows he was unemployable from 1995.  However, the Board 
observes that the physician did not identify whether the 
total disability was based solely on the veteran's service-
connected disability, and failed to provide any rationale or 
basis in the record evidence, for his opinion.  The opinion 
is therefore not entitled to great weight.

The veteran also submitted a VA Form 21-8940 in December 
1995, listing employment post separation. He stated that he 
worked at a casino from October 1992 to September 1993; a 
Temp. Service from April 1993 to June 1993; a food company 
from June 1993 to August 1993; and a department store in 
October 1994 for two weeks.  He stated that while working at 
the Temp. Service, he would pass out on the job and get 
fired.  He also stated that he was fired from the food 
company and the department store because of illness.  
Notably, it appears that the veteran worked contemporaneously 
at the casino, the food company, and the temp. service, in 
1993.  He submitted another statement dated in January 1996, 
giving a chronology of these events.

In March 1996, the RO requested employment records and sent 
VA Forms 21-4192 for completion by these employers.  Of 
record are two employment verification reports dated in March 
1996 and April 1996, which show that the veteran worked from 
October 1992 to September 1993 as a facilities mechanic for 
one employer.  No reason was given for termination of 
employment.  A second report dated in April 1996 shows that 
the veteran did Freight work from October 1994 to January 
1995 for an average of 23 hours per week for another 
employer.  The employer stated that the reason for 
termination of the veteran's employment was limited by 
company policy.  Another response dated in April 1996 from 
the department store showed that the veteran worked 40 hours 
a week for two weeks, from October 4, 1994 to October 13, 
1994 as a Bin Replenishment Clerk.  The reason for 
termination was noted as 'falsified application.'  Thus none 
of the employers identified the veteran's illness as a reason 
for his termination, or otherwise corroborated the veteran's 
assertions.

Thus it is not factually ascertainable from the evidence of 
record, that the veteran became totally disabled due to his 
service-connected idiopathic cardiomyopathy disability prior 
to his 1995 claim.  The facts do not show that he had been so 
disabled for more than a year when he presented his claim.  
As such, an effective date prior to the October 31, 1995 date 
of claim is not in order. 38 C.F.R. § 3.400(o)(2).  

The Board's consideration of this appeal now turns to whether 
an earlier effective date between October 1995, the date of 
claim and January 1998 is warranted for an award of the TDIU 
rating. 

The record reflects that from 1995 to January 12, 1998, the 
veteran did not meet the schedular criteria of a 60 percent 
disability rating necessary for consideration of a TDIU.  The 
Board granted the veteran an increased rating to 60 percent 
because it found the revised regulations more favorable to 
the veteran's claim.  See 62 Fed. Reg. 65207-65224 (1997); 38 
C.F.R. § 4.104, Diagnostic Codes 7000, 7020 (effective from 
January 12, 1998).  In its decision and remand, the Board 
found that a rating greater than 30 percent under the old 
regulations, prior to January 12, 1998, was unwarranted under 
the evidence of record.

Prior to January 12, 1998, with a 30 percent rating under the 
old regulations for his only service-connected disability, 
the veteran failed to satisfy the minimum percentage 
requirements for individual unemployability under the 
schedular criteria. 38 C.F.R. § 4.16.  However, even if the 
veteran's disability fails to meet the statutory 
requirements, a total rating may also be granted under 
certain circumstances on an extraschedular basis if it is 
found that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.

A longitudinal review of the medical evidence up to January 
1998 shows that none of the symptomatology experienced by the 
veteran warranted either a higher rating than the assigned 30 
percent under the old criteria, or were exceptional enough to 
merit submission for extraschedular consideration.  In this 
regard, apart from a 30 percent rating which does not reflect 
severe symptoms, there are no medical findings that the 
veteran's symptoms were of such severity as to preclude 
employment, or render him unemployable.  The claims file 
reveals that the veteran has a high school education, and 
worked as a custodian, stock clerk and other such unskilled 
employment.  The evidence does not show that he was incapable 
of securing or following a substantially gainful occupation, 
other than by his own subjective assertions to that effect.  
In fact, the only independent evidence speaking to this point 
is the statement from a former employer indicating the 
veteran was terminated for reasons other than his disability.

Applicable law provides that "where compensation . . . is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date shall be fixed in accordance with 
the facts found but shall not be earlier than the effective 
date of the Act or administrative issue." 38 U.S.C.A.. 
§ 5110(g); see also 38 C.F.R. § 3.114, 3.400(p).  Although 
the new regulatory criteria set forth in diagnostic codes 
7000, 7020 were more favorable to the veteran's claim, see 
Karnas v. Derwinski, supra, § 5110(g) restricts the 
application of the revised regulations in this instance so as 
to preclude an effective date from being assigned for an 
award of increased compensation made "pursuant to" this code 
to a date earlier than the date of its January 12, 1998 
enactment. See also VAOPGCPREC 3 -2000, 65 Fed. Reg. 33,422 
(2000).  Therefore, the newly enacted regulation does not 
operate to render the veteran entitled to a 60 percent rating 
for his idiopathic cardiomyopathy disability at anytime prior 
to January 12, 1998, although the evidence may indicate that 
the qualifying symptoms (under the revised rating criteria) 
existed prior to January 12, 1998.  Additionally, since the 
60 percent rating award was the factual predicate that 
ultimately satisfied the percentage requirements for a TDIU 
rating under schedular criteria, the application of the 
liberalizing regulation (diagnostic codes 7000, 7020) cannot 
benefit the veteran in this case at anytime prior to January 
12, 1998.  Thus an earlier effective date for any period 
prior to January 12, 1998 would effectuate a grant of an 
award of increased compensation, of a TDIU rating, to which 
he is not entitled by law. See 38 U.S.C.A. 5110(g).

The Board does not in this decision attempt to discuss the 
propriety of the October 2002 RO's action establishing the 
TDIU grant from January 12, 1998, nor does the Board request 
that the RO's rating decision be revised or amended by the 
RO.  By this decision, the Board is only required to decide 
the question of whether an effective date earlier than 
January 12, 1998 is warranted.  Accordingly, applying the 
provisions of 38 U.S.C.A. 5110(a), (b)(2), and (g), the Board 
concludes that an effective date earlier than January 12, 
1998, for an award of a TDIU rating is not warranted.

In sum, while the evidence of record clearly demonstrates 
that prior to January 1998, the veteran's service-connected 
disability was manifested by troubling symptomatology, there 
is no competent evidence showing that he was unable to 
perform some form of sedentary work that comported with his 
education and training.  Further, since exceptional criteria 
for extraschedular consideration were not shown during this 
period, and the schedular criteria for a TDIU rating were not 
satisfied until January 12, 1998, the effective date of the 
liberalizing regulation, the Board concludes that the 
veteran's entitlement to a TDIU rating did not arise until 
long after the 1995 date of the claim.  The effective date is 
controlled by 38 U.S.C.A. § 5110(a), (b)(2) and (g), and can 
be no earlier than January 12, 1998.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than January 12, 
1998, for an award of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
idiopathic cardiomyopathy is denied.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

